DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noishiki et al., (hereafter Noishiki), EP 2460934 A1.
With regard to claims 1-2 and 14, Noishiki discloses a method of manufacturing microfibrous cellulose (MFC) composite sheets comprising the mixing of a polymer emulsion with an aqueous suspension of MFC, a papermaking process in which the resulting mixed fluid is dehydrated on a porous base material through filtration, and a sheet including moisture is formed and a drying process in which the sheet including moisture is heated and dried; see claim 1; ¶-[0049]-[0053]. Noishiki teaches suspensions with an amount of MFC of 100 wt% and 80 wt% (Table 3). Ordinary methods used for papermaking can be used as the drying method, and hot air drying is cited among the preferred methods. The preferred drying temperature is from 70 °C to 130 °C; see ¶-[0050]. Here again, the drying rate is considered to be implicitly disclosed.
It seems that the references teach all the elements of claims 1-2 and d14, implicitly or explicitly or at the very least the minor modification to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
With regard to claims 3, and 6-9, Noishiki teaches that the web is made using the same equipment as used in papermaking, including depositing the slurry onto a moving endless belt/wire, which could be made of metal, which same wire is passed through the drying section; see ¶-[0049] and the web is then dried using commonly known papermaking drying methods at temperatures from 70 ºC to 130 ºC; see ¶-[0050].
Regarding to claims 4-5 and 10-11, Noishiki teaches that the web is made using the same equipment as used in papermaking, including depositing the slurry onto a moving endless belt/wire, which could be made of metal, which same wire is passed through the drying section; see ¶-[0049] and the web is then dried using commonly known papermaking drying methods at temperatures from 70 ºC to 130 ºC; see ¶-[0050].
Regarding to claim 12, Noishiki teaches that the web is formed using the same papermaking process including pressing of the web; see ¶-[0050], and it is well-known in the art that the consistency of the web after the press is in a range that overlaps the claimed range, i.e., around 35% after the press or at the very least the consistency can be optimized to desired range and considered obvious absent a showing of unexpected results.
With regard to claim 13, the refining of the fibers to desired levels of freeness is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results.
Regarding to claim 15, Noishiki teaches that any drying method commonly used in papermaking could be used to dry the web and impingement drying is a common drying process in papermaking and thus one of ordinary skill in the art would have reasonable expectation of success if such drying process were used to dry the web taught by Noishiki.

Claims 1-2 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lowys et al., (hereafter Lowys) in “Rheological characterization of cellulosic microfibril suspensions. Role of polymeric additives,” Yumiko et al., (hereafter Yumiko), JP 2011202101 A (Machine translation used).
Both, Lowys and Yumiko, teach making of microfibrillated cellulose film by forming a fibrous web from a suspension comprising between 70 to 100% microfibrillated cellulose by weight based in total dry weight and then drying the wet fibrous with hot air; see the teachings of  individual references below:
Lowys discloses suspensions of cellulosic microfibrils (CMF) and additives with weight ratios CMF/additives of 95/5, 85/15 and 70/30 which are dried under a flow of air for 2 hours at 100°C, 47°C or 37°C, i.e., hot air. A film is obtained; see §§ 2.2 and 2.3 of page 26. Lowys does not disclose the drying rate of claim 1, however since the method of claim 1 and the method disclosed by Lowys are identical and the starting product is also the same, then this drying rate is implicitly obtained by Lowys. 
Yumiko discloses a suspension consisting of cellulose nanofibers which is coated on a PET film and dried by means of hot air at a temperature of 120°C so that a coating film is formed (paragraphs [0040] and [0045]). Yumiko does not disclose the drying rate of claim 1, however since the method of claim 1 and the method disclosed by Yumiko are identical and the starting product is also the same, then this drying rate is implicitly obtained by Yumiko.
Claim 3-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over any of Lowys and Yumiko, cited above, in view of Noishiki, also cited above.
The teachings of Lowys and Yumiko have been explained above, but they fail to teach the specifics of the dependent claims; however Noishiki teaches the making of similar web/film using the procedure of the dependent claims; see above. Therefore, using the method suggested by Noishiki to make the films taught by Lowys and/or Yumiko would have been obvious to one of ordinary skill in the art, since he/she would have reasonable expectation of success if such method were used to make the same type of webs/films as taught by the secondary reference, i.e., Noishiki.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Making Microfibrillated Cellulose Films.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF